Citation Nr: 0816282	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  00-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right ankle disability claimed as a result of 
Department of Veterans Affairs (VA) surgical treatment in 
June 1999.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to November 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
decision of the Fort Harrison VA Regional Office (RO), which 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for right ankle disability on the basis that it was 
not well grounded.  The veteran disagreed with the decision, 
and in his October 2000 substantive appeal requested a 
personal hearing before a hearing officer at the RO.  In May 
2001, the RO conducted a de novo review and denied the claim 
on the merits.  In correspondence received by the RO in July 
2001, the veteran accepted the option to have his claim 
reviewed by a Decision Review Officer (DRO) under the post-
decision review process (apparently in lieu of a hearing 
before a hearing officer at the RO).  The case was previously 
before the Board in April 2003, when the Board arranged for 
additional development.  The development was completed, and 
the case came before the Board again in August 2003, when it 
was remanded for due process considerations. 

In April 2005, the Board issued a decision that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  On August 18, 2006, the 
Court issued an order that granted a Joint Motion for Remand 
to the Board (Joint Motion) filed by counsel for both 
parties, vacated the Board's April 2005 decision, and 
remanded the matter on appeal to the Board for action in 
compliance with the Joint Motion.

This case was before the Board in January 2007 when it was 
remanded for additional development.  In September 2007, a 
hearing was held before a hearing officer at the RO.  A 
transcript of this hearing is of record.  The veteran was 
scheduled for a hearing before the Board in Washington, D.C. 
in April 2008; however, in April 2008, his representative 
canceled his hearing request.  In April 2008, the veteran 
submitted additional evidence that has not been reviewed by 
the RO.  However, he waived RO consideration of the 
additional evidence (see March 2008 statement from the 
veteran received in April 2008), permitting the Board to 
consider such records in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2007).


FINDINGS OF FACT

1. The evidence shows that the veteran gave the necessary 
informed consent for his June 1999 surgery.

2. It is not shown that any additional right ankle disability 
following surgery at a VA medical facility in June 1999 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical or surgical treatment, or was an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 are not met for additional right ankle 
disability claimed as a result of VA surgical treatment in 
June 1999.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Well-groundedness is not an issue; as was noted, the claim 
has been readjudicated on the merits.  The veteran was 
advised of VA's duties to notify and assist in the 
development of the claim.  While he did not receive complete 
notice prior to the initial rating decision, June 2004,and 
August 2007 letters provided certain essential notice prior 
to the readjudication of his claim in December 2007.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), February 2007 and August 
2007 letters informed the veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In April 2008, the 
veteran submitted additional evidence and waived RO 
consideration of the additional evidence (see March 2008 
statement from the veteran received by the Board in April 
2008), permitting the Board to consider such records in the 
first instance.  See 38 C.F.R. § 20.1304(c). 

Regarding VA's duty to assist, exhaustive development of the 
evidence in this case has been completed.  Copies of the 
veteran's complete 1999 VA hospitalization records and post-
hospitalization treatment records were secured.  An advisory 
medical opinion was secured.  The veteran has not identified 
any pertinent evidence that remains outstanding. VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.
Factual Background

Essentially, the veteran contends that he has additional 
right ankle disability as a result of VA surgery in June 
1999.  The record shows that at a VA medical facility in that 
month, the veteran underwent arthrodesis of the right ankle, 
and removal of a cancellous bone screw at the medial 
malleolus.  His claim for compensation for right ankle 
disability under 38 U.S.C.A. § 1151 was received by the RO in 
April 2000.

Historically, a January 27, 1999, VA outpatient record shows 
a diagnosis of traumatic arthritis of the right ankle.  At 
that time, the veteran complained of pain and stiffness 
following a right ankle fracture, with ORIF (open reduction 
internal fixation) approximately 20 years earlier.  The right 
ankle pain inhibited the veteran's activities, especially 
golf and hunting.  X-rays showed severe degenerative changes.  
There was a marked loss of right ankle motion, with 10 to 15 
degrees of loss of dorsiflexion, and decreased inversion and 
eversion.  The veteran sought fusion.  The examiner (a VA 
surgeon who eventually performed the right ankle surgery in 
June 1999) expressly reported that the veteran "wants fusion 
which is reasonable [-] warned the fusion rate is compromised 
by his smoking!"  Surgery was then scheduled.  

In a Standard Form 522 (Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures) dated June 10, 1999, the VA physician who 
eventually performed the right ankle arthrodesis indicated 
that he had counseled the veteran as to the nature and 
purpose of the right ankle surgery, possible alternative 
methods of treatment, the risks involved, the possibility of 
complications, and the expected results.  In the same form 
the veteran acknowledged that he understood the nature of the 
proposed procedure(s) and the attendant risks involved 
(emphasis added).  The form was signed by the physician and 
the veteran, and was witnessed.  

A June 14, 1999, preoperative history and physical evaluation 
indicates that the veteran was to undergo arthrodesis with 
installation of two cancellous bone screws.  It was noted 
that the veteran smoked one pack of cigarettes per day.  He 
"was warned that this may interfere with his fusion rate."  
After the examination, his VA surgeon "warned (him) again 
that he will have a high incidence of failure because of his 
smoking," and it was noted that he would try to cease smoking 
during the healing period.  It was noted that the veteran 
"understands the procedure, the risks and benefits and agrees 
to go ahead and proceed."  

The June 14, 1999, VA report of surgery indicates that the 
veteran complained of severe traumatic arthritis of the right 
ankle which had increased to such severity that it was 
interfering with his activities.  He was admitted to a VA 
medical facility with diagnosis of traumatic arthritis of the 
right ankle secondary to fracture (dislocation 20 years ago), 
treated with ORIF with the screw still in place on the medial 
malleolus.  It was noted that the veteran "had nearly a fused 
[right] ankle at this point but because of pain, he is 
admitted for arthrodesis.  There was no indication of 
systemic arthritis.  Clinical evaluation of the right ankle 
prior to surgery revealed a markedly decreased range of 
motion with -10-15 degrees of dorsiflexion with nearly full 
plantar flexion from there.  There was decreased subtalar 
joint motion as well, with slight discomfort.  Palpable spurs 
were noted, and the head of the screw could be palpated in 
the medial malleolar area.  Preoperative X-rays revealed 
marked traumatic arthritis, with large arthrophlytic spurring 
posteriorly and anteriorly, and loss of joint space.  A large 
4.0 cancellous bone screw at the medial malleolus was also 
identified.  The diagnoses were severe, symptomatic traumatic 
arthritis of the right ankle; and hepatitis B by history.  
Right ankle arthrodesis was performed, to include removal of 
a 4.5 cancellous bone screw.  The surgical report shows that 
the veteran tolerated the procedure well and left the 
operating room in good condition.

Additional VA medical records show that during the first 
postoperative day, a VA physical therapist instructed the 
veteran on crutch ambulation.  A VA clinical record dated 10 
days post-surgery indicates that the surgical incision was 
clean and healed, and the healed staples were removed.  A 
small necrotic area was noted at the lateral screw area.  
Treatment included placing a short-leg, nonweight bearing 
cast on the veteran's right leg.

Follow-up clinical evaluation by a VA registered nurse on 
July 18, 1999, revealed that there was a "foul smell" coming 
from the surgical site, and the smell had apparently 
increased over the last three days.  On the same day, the 
veteran was seen by a VA physician who noted that a small 
necrotic area on the malleolus was noted 10 days after the 
surgery.  The veteran denied getting the cast wet.  He 
complained that the smell had increased over the last few 
days.  He denied any pain, fever, and chills.  Examination 
revealed that the right ankle ("short leg") cast was 
macerated on the bottom and slightly moist.  There did not 
appear to be a purulent discharge.  The sensory modalities 
(vibratory, light, and touch) were full, and the veteran 
exhibited full muscular control in the right extremity.  A 
cast change was recommended, and the veteran was advised that 
he should return to the clinic immediately if he began to 
feel malaise, fatigue, and fever or chills, as there could be 
an infection in the tissues.

The veteran returned to the VA clinic the following day, July 
19, 1999, for recasting.  A VA physician noted that the 
original cast was in fairly good condition and was not loose.  
An odor from the ankle area was again noted.  There was no 
gross drainage on the cast.  Removal of the original cast 
resulted in findings that the surgical wound was healed 
except a lateral ankle wound slough measuring 1 x 2.2 
centimeters.  There was no gross purulence, and there was 
minimal necrotic tissue.  The surgical wound was cleaned with 
alcohol and "looked good" afterward, there was minimal skin 
redness marginally, and the VA physician reported that the 
ankle fusion was stable.  The surgical wound was redressed 
and a new, well-padded short leg cast was applied.  X-rays 
after the casting showed a stable fusion with no gross 
abnormalities.  The diagnosis was "superficial wound slough, 
doubt deep infection."

The veteran was six weeks post right ankle fusion when, in a 
VA clinical report dated July 29, 1999, the examiner (the VA 
physician who performed the June 1999 right ankle surgery) 
opined that there was "good early healing."  The cast was 
removed and a small necrotic skin area was cleaned.  The 
veteran was instructed to progress from partial weight 
bearing to full weight bearing as tolerated.  X-rays revealed 
that the right ankle fusion remained secured by two large 
surgical screws.  The lower right extremity remained immobile 
in a cast.  Extensive degenerative changes were present in 
the right ankle joint.  The X-rays findings were compared to 
X-rays taken in July 19, 1999, and there was no significant 
interval change.  The impression was stable appearance of 
operatively fused right ankle.

On August 2 and October 6, 1999, the veteran presented to the 
VA medical facility to undergo procedures during which the 
two screws inserted during the right ankle arthrodesis in 
June 1999 were removed.  In two Standard Forms 522 dated in 
August and October 1999, the VA physician who performed the 
removal procedures (the same physician who performed the June 
1999 arthrodesis) indicated that he again counseled the 
veteran as to the nature and purpose of the procedures, 
possible alternative methods of treatment, the risks 
involved, the possibility of complications, and the expected 
results.  In the same forms the veteran again acknowledged 
that he had received said counseling.

VA outpatient records dated from February 2000 to July 2007 
reveal treatment the veteran received for various health 
problems; primarily for recently diagnosed diabetes mellitus 
and hypogonadism.  A February 2000 VA psychiatric group 
record indicates that he was upset that his surgical wound 
was not healing and remained a constant irritant.  Notations 
in the record suggest that with the diagnosis of diabetes, 
the veteran understood why his surgical wound was not 
healing.  A March 2000 orthopedic outpatient record indicates 
that the veteran was 10 months post-fusion of the right 
ankle, and the ankle was still sore.  X-rays showed good bony 
bridging, with sclerosis.  Examination revealed no redness or 
heat.  There was no clinical motion, but the right ankle was 
sore to move.  An April 2000 orthopedic outpatient record 
notes that a CT scan of the right ankle revealed partial 
fusion only.  The veteran agreed to try an ankle fixation 
orthotic (AFO) brace with a bone stimulator.  A June 2000 VA 
outpatient record shows orthopedic follow-up on the right 
ankle at two months with bone stimulation.  X-rays showed 
slow healing, and the veteran reported much less pain.  A 
report of VA clinical follow-up in September 2000 indicates 
"right ankle fusion with slow union in . . . smoker that just 
stopped."  X-rays revealed near-complete fusion.

March and May 2001 VA orthopedic outpatient reports are 
essentially the first medical reports of record indicating 
that the June 1999 ankle fusion failed.  X-rays in May 2001 
revealed "nonunion fusion."  The veteran only had a "wiggle" 
of motion in the right ankle, and pain was demonstrated on 
dorsiflexion and plantar flexion.  He was fitted with an AFO 
brace.  Remaining outpatient records indicate that the brace 
was helpful in level of activity and reduced the pain to some 
degree.

An August 2001 VA outpatient record shows that the veteran 
was concerned about his footwear, as his right shoe was 
braced and the left was not.  The result was that he favored 
his right foot and wore down the sole of his left shoe more 
quickly.  It was noted that the veteran had non-insulin 
dependent diabetes mellitus, the symptoms of which included a 
burning sensation at the bottom of his feet.

On VA examination in August 2001 it was noted that the onset 
of the veteran's diabetes was in February 2000, and that it 
was controlled with medication.  The veteran reported that he 
initially injured his right ankle in 1975 or 1980 when he 
fell on ice.  He complained of poor healing of the right 
ankle following the June 1999 VA arthrodesis; he felt it was 
healing poorly due to Agent Orange exposure in service.  He 
described the right ankle as painful, red, hot, and swollen.  
Examination revealed right ankle deformity and swelling.  The 
diagnoses included degenerative joint disease of the right 
ankle, and diabetes mellitus type II (on oral medication).

In January 2002 the veteran was examined by a private 
physician, who noted his history (prior to VA surgery in June 
1999) of a right ankle fracture "some time ago" that was 
treated surgically, with subsequent removal of hardware.  The 
veteran went on to develop advanced post-traumatic 
degenerative joint disease of the right ankle.  The physician 
then noted the attempted fusion at a VA facility in June 
1999.  The veteran recounted a period of infection following 
the VA surgery "that eventually cleared up."  He complained 
of persistent right ankle pain and difficulties.  The 
physician noted that current X-rays demonstrated a nonunion 
following the 1999 VA surgery.  It was noted that additional 
hardware was removed from the right ankle area approximately 
6 months after the 1999 VA arthrodesis, and although diffuse 
right ankle pain persisted, the veteran reported no further 
trouble with wound drainage or symptoms of infection.  The 
veteran was using a double upright AFO brace that "helped 
some."  He expressed no interest in further surgical 
intervention, but he complained that his symptoms were 
increasing, and interfering with daily and recreational 
activities.  The private physician noted the veteran's 
medical history of diabetes, which "[a]pparently . . . was 
diagnosed several months after the 1999 VA arthrodesis."  The 
veteran stated that his blood sugar was well controlled via 
medications, and he reported that he stopped smoking three 
years earlier.  The private physician reported:

For further nonsurgical treatment I am in 
agreement with what [the veteran] is 
currently doing.  Should he decide that 
this is not adequate it would be 
reasonable to attempt a revision fusion.  
At that time it would be necessary to 
obtain labs as well as intraoperative 
microscopic material to be sure that 
there wasn't indolent infection involved 
with the nonunion, in which case that 
would need to be considered in the 
treatment.  I did emphasize to [the 
veteran] that there would be considerable 
risk with a revision surgery, worst 
potential outcome being below-the-knee 
amputation, thus his symptoms would need 
to be to that degree prior to attempting 
any further surgery.  With regard to an 
attempted fusion for the post-traumatic 
arthrosis back in 1999, I would agree 
that at that time the fusion was the best 
surgical alternative.

On VA fee-based examination in July 2003, the veteran 
complained generally that he had increased pain and decreased 
activity tolerance.  He was unable to hunt due to right ankle 
discomfort.  Specifically, there was lateral pain located 
over the area where a lateral screw was inserted, and also 
where the skin slough occurred.  He stated that the area was 
very sensitive to touch and always uncomfortable.  He also 
had an ongoing burning or pulling sensation anteriorly and 
medially, and the discomfort was chronic and increased on 
use.  As an example, the veteran noted that it used to take 
him approximately one hour to mow his lawn, and it now takes 
him approximately 11/2 hours, and afterwards he has right 
ankle pain for several hours.  He reported that he takes five 
aspirin daily, he takes sleep medication for a "restless 
leg," and he took no other medications.  The examiner 
reviewed the claims folder and specifically noted the 
following:
*	The veteran underwent right ankle arthrodesis at a VA 
medical facility in July 1999, and postoperatively he 
developed an area of skin slough over the lateral aspect 
of the right ankle at the entrance point of the lateral 
screw.  The area of skin slough was treated with oral 
antibiotics and local wound care, and healed completely.
*	Over the period of the postoperative course, it was 
noted that the fusion did not heal, and in spite of 
treatment with a bone stimulator, the veteran developed 
a nonunion of the fusion site.  The fixation screws were 
removed from the right ankle during the postoperative 
course.
*	After the nonunion became established, the veteran was 
treated with a double upright brace which gave him some 
stability and pain relief, but he continued to be 
symptomatic.

Examination revealed healed surgical incisions over the 
anterior, medial, and lateral aspects of the right ankle.  
Palpation of the lateral aspect of the right ankle revealed 
sensitivity over the lateral incision; the lateral malleolus 
distal to it was also tender.  There was tenderness over the 
anterior and medial aspects of the right ankle joint as well.  
The right ankle joint was generally in a neutral position.  
There was approximately 5 degrees of plantar flexion from the 
neutral position.  There was approximately 10-15 degrees of 
inversion and eversion through the subtalar joint.  There was 
increased pain on dorsiflexion, plantar flexion, and 
inversion and eversion stresses on the right ankle.  The 
dorsalis pedis pulse was 1+.  Capillary filling on the nail 
beds was normal.  X-rays of the right ankle showed severe 
degenerative arthritis.  There was complete obliteration of 
the joint space, but no evidence of fusion of the ankle.  
There were cystic changes in both the talus and the distal 
tibia.  A screw track was noted in the fibula and there was a 
small metallic fragment in the distal fibula.  The diagnosis 
was right ankle post-traumatic arthritis, with nonunion of 
ankle fusion.

In response to specific questions posed by the Board in an 
April 2003 request, the VA examiner reported that the veteran 
continues to have right ankle pain associated with the post- 
traumatic arthritis of the right ankle joint.  The examiner 
recounted that the veteran underwent a VA fusion procedure in 
June 1999, followed by a nonunion of the fusion, and thus the 
veteran's right ankle pain continues. It was specifically 
noted that the right ankle disorder followed an expected 
course of some increase over the last several years, and the 
examiner expressly opined that the "increase in specific 
[right] ankle pain likely would have occurred with 
progression of the arthritic degeneration and is likely no 
more than it would have been had the [June 1999] surgery not 
occurred."  The examiner further noted that the veteran has 
right ankle pain in several areas (on the lateral aspect of 
the ankle over the area where the skin slough occurred, and 
on the medial side of the ankle overlying the screw 
insertion) "that would not be present had he not had the 
[June 1999] surgery."

The examiner expressly stated, "[i]n evaluating the medical 
records, I do not feel that there is any indication that the 
care provided to [the veteran] was careless or negligent."  
The examiner pointed out that smoking is a "well-known" 
factor for increased risk of nonunion, and the veteran had 
been made aware of his increased risk of nonunion due to his 
smoking history.  The examiner went on to note that although 
the initial diagnosis of diabetes mellitus was given 
subsequent to the June 1999 right ankle surgery, "this also 
likely had an effect on increasing the risk of a nonunion of 
the fusion."

The examiner reported that he spent a moderate period of time 
discussing questions the veteran had regarding his claim, 
such as the possibility of infection in the right ankle 
joint, and whether what the veteran considered a "delay" in 
treating the skin slough had anything to do with this 
nonunion.  The veteran also questioned whether what he 
described as a current and chronic fungal infection in his 
toes was related in any way to the June 1999 surgery.  The 
examiner explained to the veteran that there was no 
indication that any fungal infection in his toes had anything 
to do with fact that he had right ankle nonunion.  It was 
also explained that although the veteran had a superficial 
infection in the area of the skin slough, said disorder "was 
treated successfully with antibiotics and local wound care 
and I do not feel that that had an effect in the nonunion."  
Finally, the examiner informed the veteran that, "in my 
opinion the risk of a nonunion without additional risk 
factors prior to the surgery was approximately 10% and that 
his smoking history and diabetes played a significant role."

In a June 2005 statement, the veteran's VA physician stated 
that the veteran was first diagnosed with type 2 diabetes in 
February 2000.  He noted that diabetes "was not a problem" 
at the time of the veteran's ankle surgery.  He stated, "Any 
complications that [the veteran] had with respect to that 
surgery cannot be blamed on the diagnosis of diabetes.  At 
that time, his blood sugars were not in a diabetic range."

In a March 2007 statement, the veteran's stepson essentially 
reported that the veteran had become inactive, overweight, 
less outgoing and less confident since his failed ankle 
surgery.

During a December 2007 personal hearing, the veteran 
testified that prior to his ankle surgery, his VA physician 
told him that the surgery only had a five percent failure 
rate.  He also testified that he was never informed about the 
impact of his smoking on the surgery until after the surgery.  

Records from the Social Security Administration (SSA) show 
that the veteran had been rated as disabled, with 
degenerative arthritis of the right ankle, status post-failed 
fusion, noted as his primary disability, effective June 1999.

Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.
In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery.  38 C.F.R. 
§ 3.361(b).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given orally 
or in writing) or implied under the circumstances specified 
in 38 C.F.R. § 17.32(b), as in emergency situations.  38 
C.F.R. § 3.361(d)(1)(ii).

Under 38 C.F.R. § 17.32(c), "informed consent" is the 
freely given consent that follows a careful explanation by 
the practitioner to the patient or the patient's surrogate of 
the proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.
In addition, the informed consent process must be 
appropriately documented in the medical record.  Signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: [a listing follows to include 
require use of sedation, require anesthesia, produce 
discomfort, have risk or complications, etc.].  38 C.F.R. 
§ 17.32(d)(1).

Further provisions delineate the additional requirement that 
the signature of consent be witnessed. 38 C.F.R. § 
17.32(d)(2) (the consent form will be witnessed, will be 
filed in the patient's medical records, and will be valid for 
a period of 30 calendar days).

(Parenthetically, the Board notes that although the Joint 
Motion refers to the Board's failure to cite to 38 C.F.R. 
§ 3.361(d)(2)(ii), the Board could not find this provision in 
the regulations.  The Board further notes that 38 C.F.R. 
§ 3.361(d)(2) does not seem to be relevant as it addresses 
events not reasonably foreseeable.  Presumably, the parties 
to the Joint Motion intended to cite instead to 38 C.F.R. 
§ 3.361(d)(1)(ii).)

The veteran essentially alleges that he is entitled to 
benefits under 38 U.S.C.A. § 1151 because he has additional 
right ankle disability following a right ankle arthrodesis at 
a VA facility in June 1999.  To establish entitlement to 
benefits under 38 U.S.C.A. § 1151, he must show each of the 
following: the disability or additional disability claimed; 
VA treatment; a nexus between the additional disability and 
the VA treatment; and that the proximate cause of the 
additional disability was some element of fault on the part 
of VA, or was an event not reasonably forseeable.

The record does reflect that the veteran has additional right 
ankle disability following the June 1999 surgical procedure 
at a VA facility.  It is clearly shown that he has nonunion 
following the arthrodesis performed.  And while there is 
competent (medical) evidence (the opinion of the June 2003 
fee basis examiner) that some of the additional disability 
was consistent with the natural progression of the traumatic 
arthritis for which the surgery in question was required, the 
examiner also specifically stated that the veteran has right 
ankle pain in several areas "that would not be present had he 
not had the [June 1999] surgery".  Consequently, the first 
three requirements outlined above, VA treatment, additional 
disability, and nexus between the additional disability and 
the VA treatment are satisfied.

What remains to be shown for the veteran to establish 
entitlement to the benefit he seeks is that some element of 
fault on the part of VA was the proximate cause of the 
additional disability, or that the additional disability was 
due to an event not reasonably foreseeable.  There is no 
indication in the competent (medical) evidence of record that 
VA fault (carelessness, negligence, lack of proper skill, 
error in judgment, et. al.) was in any way a factor in 
causing the veteran's additional right ankle disability.  On 
VA fee basis examination in June 2003 (the only competent 
evidence addressing the matter) the examiner specifically 
opined that the additional right ankle disability shown was 
not due to any delay in treating a skin slough (as the 
veteran apparently alleges).  That examiner reviewed the 
reports of the treatment and noted there was nothing improper 
in the treatment provided.  The veteran has presented no 
evidence to the contrary.  The standard of medical care 
provided is essentially a medical question, and, because he 
is a layperson, the veteran's own opinion that there may have 
been some fault on the part of VA is not competent evidence 
in the matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As to whether the additional right ankle disability 
(nonunion) resulted from an event not reasonably foreseeable, 
it is noteworthy that the veteran was specifically advised on 
more than one occasion prior to the surgery (including in 
January 1999 and on preoperative consultation on the day of 
the surgery) that his smoking was a "well-known" factor in 
increased risk of nonunion (by inference that nonunion was a 
known/forseeable risk).  The VA examiner in June 2003 also 
opined that there was an approximately 10 percent risk that 
nonunion would occur even without additional risks factors 
prior to the surgery, and that the veteran's smoking history 
and diabetes also played a "significant role" (and 
consequently were additional risk factors).  While the 
veteran's more recent accounts appear to suggest that he was 
not made aware that smoking was a risk factor for non-fusion, 
both the January 1999 clinical notation and the pre-operative 
history and evaluation on the day of the surgery belie such 
allegations.  Because of their contemporaneous nature and 
because they were entered in a clinical (treatment) context, 
the clinical entries to the effect that the veteran was 
advised that non-fusion was a risk (that was enhanced by his 
smoking), have considerably more probative value than his 
more recent (and obviously self-serving) denials that such 
notice occurred.  The Board acknowledges that the veteran's 
VA physician opined in June 2005 that any of the surgical 
complications "cannot be blamed on the diagnosis of 
diabetes.  At (the time of the surgery), his blood sugars 
were not in a diabetic range."  However, the veteran was 
diabetic less than eight months later, in February 2000, and 
his right ankle fusion was not deemed a failure until March 
2001.  In other words, the diabetes became symptomatic to the 
extent that it was identified, and treatment was instituted 
during the healing process for the arthrodesis.  

Regardless, what is critical at this point (i.e., upon no 
showing of fault on the part of VA) is not where the 
"blame" for the non-fusion rests.  The critical question 
is: Was non-fusion of the arthrodesis an event not reasonably 
foreseeable.  The evidence here is clear that non-fusion was 
forseeable/a known risk of which the veteran was made aware.  

The evidence also shows that the veteran gave the necessary 
informed consent.  In a January 1999 VA outpatient treatment 
record, the veteran's treating physician expressly reported 
that the veteran "wants fusion which is reasonable [-] warned 
the fusion rate is compromised by his smoking!"  Thereafter, 
on June 10, 1999, the veteran signed a consent form after 
being advised by his physician as to the nature of the 
surgical procedure, the attendant risks involved, and the 
expected results.  The form was signed by the physician and 
the veteran, and was witnessed, as required by 38 C.F.R. § 
17.32(d)(2). 

In summary, the preponderance of the evidence is against a 
finding that the veteran's additional right ankle disability 
following VA surgery in June 1999 was the result of some 
fault on the part of VA, was without informed consent, or was 
the result of an unforeseen event.  The criteria for 
establishing entitlement to the benefit sought are not met, 
and the claim must be denied.




ORDER

The appeal to establish entitlement to benefits under 
38 U.S.C.A. § 1151 for additional right ankle disability 
claimed as due to VA surgical treatment in June 1999 is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


